HERGET, Judge.
Plaintiff, Braud Glass Company, Inc., brought suit against Wolf Baking Company, Inc. and Liberty Mutual Insurance Company seeking recovery of damages sustained to its truck in an accident.
*384This suit was consolidated for trial with the case of John A. Caffarel v. Wolf Baking Company, Inc. and its insurer, Liberty Mutual Insurance Company. From a judgment of the Trial Court rejecting its demands against said Defendants and dismissing its suit, Braud Glass Company, Inc. .appealed.
For the reasons this day assigned in the suit of Caffarel v. Wolf Baking Company, Inc. et al., La.App., 161 So.2d 381, the judgment of the Trial Court rejecting Plaintiff’s demands and dismissing its suit at its costs is affirmed.